UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8154


JAMES DALLAS GOODSON, SR.,

                Plaintiff - Appellant,

          v.

HAROLD W. CLARK; LOUIS B. CEI; D. A. BRAXTON; MR. YOUNCE,
D.O.C.,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:12-cv-00415-SGW-RSB)


Submitted:   April 25, 2013                    Decided: April 29, 2013


Before AGEE and    WYNN,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Dallas Goodson, Sr., Appellant Pro Se.    Richard Carson
Vorhis, Senior Assistant Attorney General, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James      Dallas      Goodson,      Sr.,     seeks        to     appeal      the

district     court’s       order    dismissing      without      prejudice           his    42

U.S.C.     § 1983      (2006)      complaint      under    28    U.S.C.            § 1915A(b)

(2006).      This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral orders.           28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545–

46 (1949).        The order Goodson seeks to appeal is neither a final

order     nor     an   appealable      interlocutory        or     collateral           order

because it is possible for him to cure the pleading deficiencies

in   the     complaint       that     were       identified      by          the    district

court.     See Domino Sugar Corp. v. Sugar Workers Local Union 392,

10 F.3d 1064, 1066–67 (4th Cir. 1993).                    Accordingly, we dismiss

the appeal for lack of jurisdiction.

             We dispense with oral argument because the facts and

legal    contentions       are     adequately      presented       in    the       materials

before     this    court   and     argument      would    not   aid     the        decisional

process.



                                                                                    DISMISSED




                                             2